SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

856
TP 15-00212
PRESENT: SMITH, J.P., PERADOTTO, SCONIERS, VALENTINO, AND DEJOSEPH, JJ.


IN THE MATTER OF BENJAMIN JUSTIN BROWNLEE,
PETITIONER,

                      V                                              ORDER

ANTHONY ANNUCCI, ACTING COMMISSIONER, NEW YORK
STATE DEPARTMENT OF CORRECTIONS AND COMMUNITY
SUPERVISION, ET AL., RESPONDENTS.


BENJAMIN JUSTIN BROWNLEE, PETITIONER PRO SE.

ERIC T. SCHNEIDERMAN, ATTORNEY GENERAL, ALBANY (PETER H. SCHIFF OF
COUNSEL), FOR RESPONDENTS.


     Proceeding pursuant to CPLR article 78 (transferred to the
Appellate Division of the Supreme Court in the Fourth Judicial
Department by order of the Supreme Court, Seneca County [Dennis F.
Bender, A.J.], entered January 27, 2015) to review a determination of
respondents. The determination found after a tier III hearing that
petitioner had violated various inmate rules.

     It is hereby ORDERED that the determination is unanimously
confirmed without costs and the petition is dismissed.




Entered:    July 2, 2015                         Frances E. Cafarell
                                                 Clerk of the Court